                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cv-01652-SI
                                   8                    Plaintiff,

                                   9             v.                                          JUDGMENT
                                  10     ALFRED HARDING, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Default judgment in the amount of $5,420,042.51, plus interest, penalties and statutory
                                  14   additions, from July 31 2019 forward, is entered in favor of the United States of America and against
                                  15   James Harding. Default judgment that the California Franchise Tax Board be bound to the June
                                  16   28, 2019 settlement agreement between the United States and Cheryl Harding, and that the Board
                                  17   may not hereafter assert an interest in the property detailed in paragraphs 13 and 19 of the complaint,
                                  18   is entered in favor of the United States of America and against the California Franchise Tax Board.
                                  19

                                  20          IT IS SO ORDERED AND ADJUDGED.
                                  21

                                  22   Dated: November 12, 2019
                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
